Fourth Court of Appeals
                                   San Antonio, Texas

                                         JUDGMENT
                                      No. 04-16-00310-CV

                           Calletano “Cano” VERA and Pamela Vera,
                                          Appellants

                                                 v.

                        CIVRON PETROLEUM RESOURCES, LLC,
                                    Appellee

                 From the 218th Judicial District Court, Atascosa County, Texas
                               Trial Court No. 14-05-0332-CVA
                         Honorable Russell H. Wilson, Judge Presiding

      BEFORE JUSTICE BARNARD, JUSTICE ALVAREZ, AND JUSTICE PULLIAM

        In accordance with this court’s opinion of this date, the trial court’s judgment is reversed
and this cause is remanded for proceedings consistent with this opinion. All of the Veras’ costs of
appeal are assessed against Civron.

       SIGNED December 14, 2016.


                                                  _____________________________
                                                  Jason Pulliam, Justice